Citation Nr: 1750409	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-20 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a tumor in the inner ear. 

2.  Entitlement to an evaluation in excess of 30 percent for hypothyroidism.

3.  Entitlement to a compensable evaluation for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to March 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2016, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

The Board notes that additional evidence has been received since the April 2014 supplemental statement of the case.  However, the additional evidence is either not relevant to the Veteran's claim for service connection or duplicative of evidence already considered by the Agency of Original Jurisdiction (AOJ).  Therefore, a waiver is not required.

The issues of entitlement to an evaluation in excess of 30 percent for hypothyroidism and entitlement to a compensable evaluation for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current tumor in the inner ear was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.




CONCLUSION OF LAW

Service connection for a tumor in the inner ear is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Law and Analysis

The Veteran seeks service connection for a tumor in the inner ear.  In February 2011, the Veteran wrote that his right inner ear tumor was caused by in-service noise exposure.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 
When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Service connection for certain chronic diseases, including organic diseases of the nervous system and tumors, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in April 2013, the VA examiner confirmed the Veteran's diagnosis of acoustic neuroma.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's service treatment records (STRs) indicate that he was seen for ringing in both ears in August 1979.  However, there is no documentation of a tumor in the inner ear.  At his February 1985 separation examination, his ears and drums were normal.  

The first post-service relevant complaint of acoustic neuroma was in a December 2009 VA Medical Center (VAMC) treatment record.  Again, the Veteran's active duty ended in 1985.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

Here, the only medical nexus opinions of record are negative.  On VA examination in April 2013, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it was less likely than not that the Veteran's acoustic neuroma was due to acoustic trauma during military service as an aircraft maintenance specialist.  The VA examiner reasoned that the separation audiogram did not show hearing loss or threshold shift.  Acoustic neuroma may occur based on genetic predisposition or occur sporadically.  The VA examiner elaborated that most acoustic neuroma lesions were actually vestibular schwannomas and not part of the cochlear nerve.  He summarized that acoustic trauma is not a widely accepted risk factor or cause for acoustic neuroma.

The examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (the etiology of an acoustic neuroma) issue falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the claimed relationship is negative.  The VA examiner specifically addressed considered the Veteran's lay assertions in forming his medical opinion, but ultimately found that the Veteran's current acoustic neuroma was not related to his active service.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for acoustic neuroma.  As stated above, the earliest post-service medical treatment records are dated from December 2009, and the Veteran was separated from active duty in 1985.  No diagnosis of acoustic neuroma was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a tumor in the inner is not warranted.


ORDER

Entitlement to service connection for a tumor in the inner ear is denied.



REMAND

In December 2013, the Veteran underwent his most recent VA examination to determine the current severity of his hypothyroidism.  The Veteran testified that his hypothyroidism had worsened since his last VA examination.  The Veteran stated that he experienced fatigue, mental disturbance, muscular weakness, and was required to take medication to stabilize his hormone levels.  In light of the Veteran's testimony, a remand is necessary to afford the Veteran a VA examination to determine the current severity of his hypothyroidism. 

The Veteran's most recent VA audio examination was in April 2013.  The Veteran testified that his hearing acuity had worsened since his most recent VA examination.  Therefore, a remand is warranted to afford the Veteran a VA examination to determine the current severity of left ear hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Prior to scheduling any VA examination, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  VA treatment records since 2014 should be associated with the record.

2.  Schedule the Veteran for a VA examination to determine the current level of severity of his hypothyroidism.

3.  Schedule the Veteran for a VA examination to determine the current level of severity of his left ear hearing loss.
4.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any of the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


